I respectfully dissent. It is clear from the record that defense counsel failed to respond to plaintiffs' counsel's efforts to meet and discuss settlement of these claims until three days prior to trial. At that time plaintiffs' counsel indicated that he could settle for $100,000. Defense counsel responded that the claims were not worth $100,000. When asked what they were worth, defense counsel stated that in view of plaintiffs' demand, he could not make any offer. J.C. Penney Casualty Insurance Company had previously given defense counsel $30,000 settlement authority to allocate between the cases at hisdiscretion.
Based upon this record, the trial judge had sufficient facts from which to find that the defense did not make a good faith effort to settle the cases, and I would not disturb that finding. In addition, although plaintiffs' counsel did not testify, there was ample evidence presented by the defense witnesses from which the trial court could conclude that plaintiffs did not fail to make a good faith effort to settle.
I agree with the majority that claims should be negotiated separately and that special damages should be verified if disputed. However, I do not believe that these matters were an impediment to good faith settlement negotiations in these cases. Since the finding of the trial court was supported by some competent credible evidence, C.E. Morris Co. v. Foley Constr.Co. (1978), 54 Ohio St.2d 279 [8 O.O.3d 261], I would affirm.